Citation Nr: 0309002	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dental disability 
for the purpose of an award of disability compensation 
benefits.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an adjustment 
reaction.

3.  Entitlement to service connection for athlete's foot.

4.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 21, 1973 to 
December 3, 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision.  In 
November 2001, the Board denied the claim of service 
connection for dental disability for compensation purposes 
and denied the application to reopen a claim of service 
connection for an adjustment reaction.  The claim of service 
connection for athlete's foot and the claim for an increased 
rating for hemorrhoids were remanded to the RO for additional 
evidentiary development.

The veteran appealed the Board's decision insofar as it 
denied his appeal.  A joint motion for remand was submitted 
by the parties to the appeal in December 2002, and by a 
December 2002 order, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded that part of the 
November 2001 Board decision that denied benefits sought on 
appeal.  During the pendency of the appeal to the Court the 
RO did not have access to the veteran's claims file.  
Consequently, no action was taken pursuant to the Board's 
November 2001 remand.  

Given the requirements for action set forth in the Board's 
November 2001 remand, and the December 2002 order by the 
Court, all four issues developed for appellate review will be 
returned to the RO for further action.

In its November 2001 decision, the Board noted that a claim 
of service connection for schizophrenia had been raised by 
the claimant and needed to be addressed by the RO.  This 
issue is again referred to the RO for appropriate action.


REMAND

The December 2002 joint motion to remand indicated that an 
August 1999 statement of the case (SOC) did not cite the law 
relevant to claims to reopen and to claims of service 
connection for dental disorders.  Further, the motion notes 
that there was no indication that the veteran had been 
notified of the specific information needed to substantiate 
his claims, or of the evidence he was to submit and of that 
which VA would obtain.  

The Board notes that subsequent to the Court's 2002 order, 
the United States Court of Appeals for the Federal Circuit, 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 
02-7304 (Fed. Cir. May 1, 2003), held that 
38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
undertake evidentiary development on its own) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  Consequently, a remand 
to provide additional notification under 38 U.S.C.A. 
§ 5103(a) as noted in the December 2002 joint motion is 
required.  

Additionally, for the reasons set out in the Board's November 
2001 remand, evidentiary development of the increased rating 
claim and the claim of service 


connection for athlete's foot should be completed.  (The 
instructions for development set out by the Board in 2001 are 
repeated below for convenience.)

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002), and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  This should include 
specific notice to the veteran of what is 
required to substantiate each of the 
claims on appeal and of what is 
specifically required of him.  He should 
also be told of what actions VA will take 
to develop his claims.  (With respect to 
information or evidence that the claimant 
is expected to provide, he should be 
informed that, if such information or 
evidence is not received by VA within one 
year from the date of such notification, 
no benefit may be paid or furnished by 
reason of the claimant's application.  
38 U.S.C.A. § 5103(b)(West 2002).)

2.  The veteran should be specifically 
asked to furnish any additional lay or 
medical evidence as to past treatment for 
any skin disorder of the feet or 
hemorrhoids.  The RO should assist the 
veteran in 


obtaining such evidence and should 
contact any identified caregivers to 
obtain relevant records.  Any additional 
evidence received through these 
development efforts should be associated 
with the claims folder.

3.  The RO should also take action to 
notify the veteran of all relevant laws 
and regulations regarding dental 
disorders and claims to reopen, including 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 
and 38 C.F.R. § 3.156 (2001), and 
38 C.F.R. § 3.381 (2002).  

4.  After completing the actions 
requested above, the veteran should be 
scheduled for VA skin and hemorrhoid 
examinations.  The examiners should 
review the claims folder before 
conducting the examination.  The skin 
examiner should provide an opinion as to 
the medical probabilities that any 
current athlete's foot is attributable to 
the veteran's military service, including 
the athlete's foot experienced in June 
1975.  The examiner should explain his or 
her opinion in the context of the entire 
record, especially the veteran's service 
medical records.  

The examiner who evaluates the veteran's 
hemorrhoids should describe the severity 
of the veteran's hemorrhoids in terms 
consistent with the criteria outlined in 
the applicable rating criteria.  
38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).

5.  The RO should ensure that the 
examiners' reports comply with the 
requirements of this remand.  If any 
report is insufficient, the RO should 
return it to the 


examiner with instructions to take 
necessary corrective action.  The RO 
should undertake any additional 
evidentiary development suggested by the 
evidence obtained.

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  The SSOC should refer to the 
law and regulations mentioned above--
38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.381 (2002); and 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2002).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

